Citation Nr: 0503802	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  02-20 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a kidney disorder.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
September 1942 and from September to December 1945, and was a 
prisoner of war (POW) of the Japanese government from April 
10, 1942, to September 25, 1942.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In the March 2002 
decision, the RO awarded a total rating based upon individual 
unemployability due to service-connected disabilities, 
effective from August 2000.

In a March 2004 decision, the Board determined that new and 
material evidence was not submitted to reopen the veteran's 
claims of entitlement to service connection for hypertension, 
beriberi and/or malnutrition, and it denied his claims for 
service connection for dysentery and malaria, a rating in 
excess of 60 percent for arteriosclerotic cardiovascular 
disease, and entitlement to special monthly compensation 
based on the need for regular aid and attendance or being 
housebound.  At that time, the Board remanded the veteran's 
claim of entitlement to service connection for a kidney 
disorder to the RO for additional evidentiary development.


FINDINGS OF FACT

1.	The veteran was a POW from April 10 to September 25, 
1942.

2.	The objective and competent medical evidence of record 
preponderates against a finding that any currently 
diagnosed kidney disorder is related to the veteran's 
period of active service, including his POW experience, 
or to a service-connected disability.


CONCLUSION OF LAW

A kidney disorder was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100-5013A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Factual Background

The record of evidence includes that veteran's service 
medical and personnel records.  On September and October 1945 
Affidavits for Philippine Army Personnel, the veteran 
indicated that he had no wounds or illnesses during service.  
When examined for separation in December 1945, the veteran's 
genito-urinary system was normal.

Post service, in a January 1984 written statement, D.F.M., 
M.D., said he examined the veteran in December 1982.  
Diagnoses were not referable to a kidney disorder.  A January 
1984 statement from R.A.C., M.D., diagnosed disorders other 
than a kidney disorder.

A February 1984 statement from J.A.L., M.D., is to the effect 
that he treated the veteran for shortness of breath and chest 
pain, but the physician did not describe a kidney disorder.

A February 1985 VA psychosocial evaluation report indicates 
that the veteran was 65 years old.  The report includes his 
description of being afflicted with beriberi, malaria, and 
dysentery as a POW and that he was released in September 1942 
in a relatively weak and malnourished state.  He indicated 
that he was hospitalized in 1956 due to a nervous breakdown 
and in 1978 due to kidney and gall bladder problems, and 
recently experienced blurred vision.  The VA social worker 
noted that he looked haggard.

In April 1985, the veteran underwent a VA protocol 
examination for former POWs.  On a report of medical history 
completed at that time, he indicated that as a POW he had 
experienced sores at the angles of his mouth, excessive 
thirst, vitamin deficiency, aches and pains in his muscles 
and joints, and beriberi.  On examination, his kidneys were 
normal.  The pertinent diagnoses of the POW examination 
include arteriosclerotic hypertensive cardiovascular disease 
and no medical evidence of the current existence of any 
nutritional deficiency resulting from forced labor or 
inhumane treatment while a POW.  

In a September 1985 written statement, E.B.V., M.D., said 
that he had treated the veteran for chest pain, upper and 
lower extremity numbness, and dizziness.  It was noted that 
the veteran was a POW and developed a nutritional deficiency, 
nervousness, and anxiety that caused loss of appetite and 
sleep up to the current time.  The veteran was described as 
fairly well developed and nourished.  Pertinent diagnoses 
included severe anemia, chronic pulmonary tuberculosis, 
beriberi and chronic arthritis, but are not referable to a 
kidney disorder.

A July 1996 medical certificate signed by R.C.A., Jr., M.D., 
noted the veteran's complaints that included difficulty and 
pain on urination with occasional blood.  It was noted that 
the veteran's complaints were first noted as a POW during 
World War II and thereafter, due to financial difficulty, the 
veteran was unable to receive adequate treatment.  A urine 
analysis showed citrates in the urine with hyaline cast and 
diagnoses included pyelonephritis.

February 1997 VA examination reports are not referable to 
complaints, findings or diagnoses of a kidney disorder.

In a January 1998 written statement, Dr. R.C.A. said he 
treated the veteran for the past year for diagnoses that 
included hypertension and a urinary tract infection. The 
doctor said the veteran's ailments were incurred as a POW, 
when he suffered from malnutrition and edema due to beriberi 
that may have resulted in beriberi heart disease, a urinary 
tract infection, and the beginning of optic nerve atrophy.  
Dr. R.C.A. said the veteran's ailments rendered him 
practically disabled; he was unable to do self-care, and his 
partial blindness and constant dizziness kept him nearly 
bedridden.  Dr. R.C.A.'s treatment records, dated from 
February to July 1998, are not referable to complaints or 
diagnoses of a kidney disorder. 

In February 1998, the veteran was privately hospitalized for 
treatment of ischemic heart disease.


A March 1998 VA examination report is not referable to a 
kidney disorder.  Diagnoses include hypertensive 
arteriosclerotic heart disease. 

A July 1998 private laboratory medical record includes 
findings of crystals in the veteran's urine.

In a July 1998 written statement, Dr. R.C.A. diagnosed the 
veteran with disabilities including hypertension and urinary 
tract infection.

A March 2000 private medical report of renal sonogram 
includes a conclusion of bilateral nephrolithiases and 
bilateral renal cysts. 

A June 2000 private report of an ultrasound examination 
includes an impression of multiple nephrolithiases of the 
right kidney and renal cysts in both kidneys.

In an August 2000 written statement, A.A.D.S., M.D. said he 
treated the veteran for a urinary tract infection and 
multiple nephrolithiasis.

An October 2000 VA examination report is not referable to 
complaints or diagnoses of a kidney disorder.  "HCVD" 
(hypertensive cardiovascular disease) was noted.

In a February 2001 written statement, Dr. A.A.D.S. said the 
veteran was seen because of complaints of frequent urination 
with pain.  He was treated for multiple nephrolithiasis and 
chronic urinary tract infection.

In a February 2001 written statement, Dr. R.C.A. stated that 
since 1987 the veteran had suffered from diagnoses that 
included hypertension, urinary tract infection and ischemic 
heart disease, and that original records were sent to VA in 
1989.  Dr. R.C.A. said the veteran was still treated for 
these disorders.

A July 2001 written statement from Dr. P.C.L. indicates that 
the veteran was evidently hospitalized due to easy 
fatigability and hypogastric pain.  Diagnoses include cardiac 
arrhythmia, bilateral renal cyst and bilateral 
nephrolithiases.

In a December 2001 written statement, and again in February 
2002, E.C-L., M.D., diagnosed cardiac arrhythmia and 
nephrolithiasis.

A February 2002 statement from Dr. E.C.-L. included diagnoses 
of nephrolithiasis and cardiac dysrhythmia.  A February 2002 
medical certificate signed by A.A.d.S., M.D. indicates the 
veteran was hospitalized for treatment of unstable angina 
secondary to coronary artery disease, hyperurcemia, and 
multiple nephrolithiasis.

A February 2002 written statement from M.A.C., M.D., 
indicates the veteran was hospitalized for treatment of a 
renal stone and hypertensive heart disease with lower 
gastrointestinal bleeding.

A July 2002 medical record from a private kidney facility 
includes diagnoses of early renal failure, acute gouty 
arthritis and benign prostatic hypertrophy.

The veteran underwent VA examination for infectious diseases 
in May 2002. According to the examination report, he stated 
that he had beriberi, malnutrition, and dysentery as a POW 
and was treated by a private physician after his release as a 
POW.  He complained of chest heaviness and easy fatigue with 
shortness of breath.   Upon examination, the diagnosis was no 
residual evidence of malnutrition, dysentery and beriberi.  
According to the VA examiner, the veteran was 82 years old, 
with multiple ailments involving his joints, kidneys, heart 
and vision.  

The May 2002 VA examination report for aid and attendance or 
housebound status indicates that a March 2001 kidney 
ultrasound showed bilateral nephrolithiasis and bilateral 
renal cyst.  

In a May 2002 written statement, Dr. M.D.-C. said she treated 
the veteran since February 1997 for ischemic heart disease.

In a June 2002 written statement, Dr. R.C.A. reported the 
veteran's complaints of chest pain, easy fatigability, and 
headache with difficulty breathing.  Diagnoses included 
hypertension.

A July 2003 record from P.N.T., M.D., indicates the veteran 
was treated for flank pain and the clinical impression was 
nephrolithiasis.

In a lengthy November 2003 written statement, the veteran 
argued that his varied chronic disabilities, including a 
kidney disorder, were attributable to his period of active 
military service, including his POW experience.

A June 2004 private report of ultrasound examination includes 
an impression of bilateral nephrolithiasis, bilateral renal 
cortical cyst and prostatic enlargement.  Also in June 2004, 
another private medical record indicates the veteran was seen 
due to scanty urination and the diagnoses were bilateral 
nephrolithiasis, bilateral renal cortical cyst and prostatic 
enlargement.

In a June 2004 written statement, the veteran said he was 
appealing denial of his entitlement to service connection for 
a kidney ailment or disorder "which is a presumptive 
condition".  He noted his service-connected ischemic heart 
disease and hypertension.  According to the veteran it was 
"not surprising...as explained by my doctors, if [he had] a 
kidney ailment because hypertension and kidney disease go 
hand in hand because of the occlusion of [the] renal artery 
and its branches resulting in ischemia".  The veteran 
indicated that ischemia triggered the release of a substance 
that was a "vasogressor".  Further, the veteran said that 
it was "true that my earliest medical record is not enough 
to satisfy the period limit of presumption" but argued it 
was due to his poverty.

II.	Legal Analysis

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.




The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In July 2001 and May 2004, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed September 2002 statement of 
the case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal.  Thus, for these reasons any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


A.	Discussion

Under 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and calculi of the kidney, bladder or gallbladder 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004). When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310; see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  In addition, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In addition to the law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POWs listed in 38 C.F.R. § 3.309(c) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during such period of service.  38 C.F.R. § 
3.307(a).

Under longstanding law, if a veteran is a former POW and, as 
such, was interned or detained for not less than 30 days, 
certain diseases shall be service-connected if manifested to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  38 U.S.C.A. §§ 1110, 1112(b), 
1113; 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).

The Secretary of Veterans Affairs has issued an interim final 
rule to effectuate a statutory amendment which eliminated the 
30-day requirement for certain disorders, and to add certain 
additional diseases which the Secretary has determined 
warrant a presumption of service connection for former POWs.  
See Veterans Benefits Act of 2003, Public Law No. 108-183 
(Dec. 16, 2003); 69 Fed. Reg. 60,083 (Oct. 7, 2004).  As a 
result, 38 C.F.R. §§ 3.309(c), as published in the Federal 
Register, now reads as follows:

(c) Diseases specific as to former prisoners of 
war.  (1) If a veteran is a former prisoner of 
war, the following diseases shall be service 
connected if manifest to a degree of disability 
of 10 percent or more at any time after discharge 
or release from active military, naval, or air 
service even though there is no record of such 
disease during service, provided the rebuttable 
presumption provisions of Sec. 3.307 are also 
satisfied.
    Psychosis.
    Any of the anxiety states.
    Dysthymic disorder (or depressive neurosis).
    Organic residuals of frostbite, if it is 
determined that the 
veteran was interned in climatic conditions 
consistent with the 
occurrence of frostbite.
    Post-traumatic osteoarthritis.
    Atherosclerotic heart disease or hypertensive 
vascular disease 
(including hypertensive heart disease) and their 
complications 
(including myocardial infarction, congestive 
heart failure, 
arrhythmia).
    Stroke and its complications.

    (2) If the veteran:
    (i) Is a former prisoner of war and;
    (ii) Was interned or detained for not less 
than 30 days, the 
following diseases shall be service connected if 
manifest to a degree 
of 10 percent or more at any time after discharge 
or release from 
active military, naval, or air service even 
though there is no record 
of such disease during service, provided the 
rebuttable presumption 
provisions of Sec. 3.307 are also satisfied.
    Avitaminosis.
    Beriberi (including beriberi heart disease).
    Chronic dysentery.
    Helminthiasis.
    Malnutrition (including optic atrophy 
associated with 
malnutrition).
    Pellagra.
    Any other nutritional deficiency.
    Irritable bowel syndrome.
    Peptic ulcer disease.
    Peripheral neuropathy except where directly 
related to infectious 
causes.
    Cirrhosis of the liver.

    Authority:  38 U.S.C. 1112(b).

69 Fed. Reg. 60,090 (Oct. 7, 2004).  In addition, the 
previous Note immediately following the list of diseases, 
pertaining to beriberi heart disease, has been removed.  Id.

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e) (2004).

The veteran was a former POW and, as a combat veteran, the 
veteran is entitled to have any statement or testimony of 
relevant symptoms he presents accepted as satisfactory 
evidence of that incurrence.  See 38 U.S.C.A. § 1154(b) (West 
2002). (The Board is assuming for the purpose of our analysis 
that the veteran, as a former POW, had engaged in combat with 
the enemy.)  The evidence of record indicates that, as noted 
above, that the veteran did not indicate on his 1985 POW 
medical history questionnaire on file that he suffered from a 
kidney disorder as a POW.  Significantly, however, the VA 
examiner at that time specifically reported that there was no 
medical evidence of any current disability resulting from 
nutritional deficiencies, forced labor, or inhumane treatment 
while a POW nor was a kidney disorder diagnosed.  Most 
important, although the veteran is currently diagnosed with 
nephrolithiases and renal cysts, these are not presumptive 
diseases set forth in 38 U.S.C.A. §§ 1110, 1112(b), 1113; 38 
C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c) (2004).  

The veteran has contended that service connection should be 
granted for a kidney disorder related to his POW experience 
and variously alleged that the kidney disorder from which he 
suffers is due to his service-connected ischemic heart 
disease.  But the record demonstrates that no kidney disorder 
was reported on his September and October 1945 processing 
affidavits, when he denied having wounds or illness on active 
duty, and December 1945 physical examination findings were 
entirely normal.  Although during his 1985 POW VA 
examination, the veteran gave a history of hospitalization 
for kidney and gall bladder problems in 1978, there are no 
medical records that reflect this treatment, and the first 
post-service reference to a kidney disorder was the July 1996 
medical certificate from Dr. R.C.A. diagnosing 
pyelonephritis, some 54 years after the veteran's discharge 
although, again, there are no treatment records of this 
disorder in the claims file.  The first evidence of record of 
treatment for a diagnosed kidney disorder was in 2000, nearly 
58 years after the veteran's discharge from service.  In 
fact, in his June 2004 written statement, the veteran 
acknowledged the lack of early medical evidence of a kidney 
disorder that he attributed to an impoverished life that 
evidently rendered him unable to obtain medical treatment.  
In short, no medical opinion or other medical evidence 
relating the veteran's kidney disorder to service or any 
incident of service, or to a service-connected disability has 
been presented.

In his July 2004 written statement, the veteran also alleged 
that physicians told him that his currently diagnosed renal 
disorder was due to or caused by his service-connected 
ischemic heart disorder.  However, there is simply no 
competent or objective medical evidence of record to support 
the veteran's assertion.  

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony because, as 
layperson, he is not competent to offer medical opinions.  
The Court of Appeals for Veterans Claims has made this clear 
in numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. at 495; see also Routen v. Brown, supra.  In other 
words, without our doubting for a moment the sincerity of the 
veteran's accounts of POW experience, we must be mindful that 
only medical professionals may make valid medical assessments 
of his condition, his current disability, and the etiology 
thereof.

Here, the appellant has not submitted any medical opinion or 
other medical evidence that supports his claim.  Moreover, 
the preponderance of the probative and objective medical 
evidence now of record militates against a finding that the 
appellant has a kidney disorder related to service or any 
incident thereof, including a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
kidney disorder must be denied.


ORDER

Service connection is denied for a kidney disorder.




	                        
____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


